Citation Nr: 0307723	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  92-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  The propriety of severance of service connection for 
claimed nicotine addiction.  

2.  The propriety of severance of service connection for 
claimed bronchitis.  

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected nicotine addiction.  

4.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected nicotine addiction.  

5.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD).  

6.  Entitlement to service connection for a claimed hearing 
loss.  

7.  Entitlement to service connection for claimed tinnitus.  

8.  Entitlement to service connection for claimed headaches.  

9.  Entitlement to service connection for a claimed 
disability manifested by dizziness.  

10.  Entitlement to service connection for claimed Meniere's 
disease.  

11.  Entitlement to service connection for claimed 
asbestosis.  

12.  Entitlement to a higher (compensable) rating for the 
service-connected nicotine addiction.  

13.  Entitlement to a higher (compensable) rating for the 
service-connected sinusitis and rhinitis.  

14.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (a TDIU 
rating).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to August 
1964.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 RO decision, which 
denied service connection for hearing loss, tinnitus, 
headaches and a disability manifested by dizziness.  

In October 1992 and November 1994, the Board remanded the 
case to the RO for additional development of the record.  

This appeal also came to the Board on appeal from a June 1998 
RO decision, which denied a TDIU rating.  

This appeal also comes to the Board on appeal from a January 
1999 RO decision, which granted service connection and 
assigned noncompensable ratings for nicotine addiction and 
bronchitis, effective in November 1997.  (The veteran 
appealed for higher ratings.)  

Additionally, the RO denied service connection for 
hypertension and a heart disorder, both claimed as secondary 
to a service-connected nicotine addiction, and for an 
innocently acquired psychiatric disorder, to include PTSD.  

In a July 1999 decision, the Board denied service connection 
for an innocently acquired psychiatric disability, as well as 
two other disabilities (disability manifested by nasal polyps 
and a gastrointestinal disorder), and denied a compensable 
rating for the service-connected bronchitis.  

The Board also remanded the case to the RO for additional 
development referable to the issues of service connection for 
hypertension, heart disorder, hearing loss, tinnitus, 
headaches and dizziness; a higher rating for the service-
connected nicotine addiction and sinusitis and rhinitis; and 
a TDIU rating.  The veteran appealed the July 1999 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

This appeal also comes to the Board on appeal from a 
September 2000 RO decision, which denied service connection 
for Meniere's disease.  

In a December 2000 decision, the RO severed service 
connection for nicotine addiction and bronchitis, effective 
on March 1, 2001.  

In a January 2001 Order, the Court vacated that part of the 
Board's July 1999 decision that had denied the claim of 
service connection for an acquired psychiatric disorder and 
remanded that matter for readjudication.  

In October 2001, the Board remanded the case to the RO for 
additional development of the issue of service connection for 
a claimed innocently acquired psychiatric disorder, to 
include PTSD.  The Board reminded the RO that further action 
was still required referable to the issues previously 
remanded by the Board in July 1999.  

This appeal also comes to the Board on appeal from a December 
2002 RO decision, which denied service connection for 
asbestosis.  



REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

The Board will assume for the purposes of this decision that 
the VCAA and the implementing regulations are applicable to 
the issues on appeal.  

The VCAA and its implementing regulations provide, among 
other things, that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In this case, in regard to each of the issues on appeal 
except for the claim of service connection for asbestosis, 
the veteran has not adequately been informed of the evidence 
he is to provide and what evidence VA will attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Also, in a December 2000 decision, the RO severed service 
connection for nicotine addiction and bronchitis (the former 
issue was still on appeal).  The RO notified the veteran of 
its decision in a December 2000.  The statements received in 
March 2001 and April 2001 from the veteran's representative, 
at that time, can be construed as disagreeing with the RO's 
decision to sever service connection.  

When there has been an initial RO adjudication of a claim and 
a timely notice of disagreement has been filed as to its 
denial (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby 
initiating the appellate process, the claimant is entitled to 
a Statement of the Case (SOC).  As an SOC, addressing the 
issues of the propriety of severance of service connection 
for nicotine addiction and bronchitis, has not yet been 
issued in the present case, a remand is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

In support of his claim of service connection for asbestosis, 
the veteran submitted a medical report, dated in April 2002, 
from Christopher John, M.D.  The doctor opined, based on the 
veteran's reported industrial history, that the veteran had 
some degree of underlying asbestosis-related lung disease.  

The claims file indicates that the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of any asbestosis.  

As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating his claim of service 
connection, and as the evidence of record does not contain 
sufficient medical evidence to decide the service connection 
issue, the RO should arrange for the veteran to undergo a VA 
pulmonary examination.  See the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5103A (West 2002), and its 
implementing regulations, codified at 38 C.F.R. § 3.159.  

In regard to the claim of a higher rating for the service-
connected sinusitis and rhinitis, it noted that not all of 
the directives of the July 1999 Board remand were 
accomplished in the most recent VA examination of November 
2000.  

For example, the examiner did not note whether the veteran's 
service-connected sinus and rhinitis disabilities were 
separate and distinct disabilities and whether the veteran 
was precluded from securing or following substantially 
gainful employment due to his service-connected disabilities.  

As full compliance with the remand directive was not 
accomplished, the case must again be remanded for the 
necessary information and development.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Additionally, it is noted that, during the pendency of this 
appeal, the rating criteria for evaluating respiratory 
disabilities were revised, effective October 7, 1996.  As the 
claim for a higher rating for sinusitis and rhinitis was 
pending when the regulations were revised, the veteran is 
entitled to the application of the version of the criteria 
that is more favorable to him from the effective date of the 
new criteria, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).  

The veteran's service-connected sinusitis and rhinitis in 
this regard must be examined in light of the old and revised 
criteria.  

On remand, any additional pertinent treatment records 
regarding asbestosis, sinusitis and rhinitis should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

It is further noted that the issues on appeal of service 
connection for hypertension and a heart disorder, a higher 
rating for nicotine addiction, and a TDIU rating are 
inextricably intertwined with the issues on appeal of the 
propriety of severance of service connection for nicotine 
addiction and bronchitis and a higher rating for the service-
connected sinusitis and rhinitis.  

Therefore, a decision on these issues is deferred pending 
completion by the RO of the actions requested hereinbelow.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the agency of original 
jurisdiction.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects Without Remanding, 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  

However, it is provided that a case is to be remanded to 
permit various kinds of required development to take place 
simultaneously and avoid unnecessary delays and confusion, 
such as in a case where issues that require RO action and 
other issues requiring development the Board would normally 
undertake.  See also Chairman's Memorandum, No. 01-02-01, 
"Expanded Case Development Authority," para. 9(b), (c) 
(January 29, 2002).  

The instant case is just such a case.  The revisions to the 
regulations do not provide for the Board's jurisdiction of an 
issue not yet addressed by the RO.  Therefore, a remand for 
RO adjudication of the issues of severance of service 
connection for nicotine addiction and bronchitis is required.  

It is the policy of the Board to remand Manlincon issues and 
to remand all issues requiring development that are 
inextricably intertwined with Manlincon issues.  See 
Chairman's Memorandum 01-02-01, para. 9(c)(3, 6) (Jan. 29, 
2002).  

In light of the foregoing, the case is remanded for the 
following action:

1.  The RO should take appropriate steps 
to furnish notice to the veteran pursuant 
to the provisions of VCAA, particularly 
with respect to the VA's obligation to 
notify him about each of his claims 
(i.e., what information or evidence is 
required to grant his claim, what 
information or evidence he is to provide, 
and what evidence VA will attempt to 
obtain on his behalf) and to the VA's 
obligation to assist him in obtaining 
evidence for each of his claims.  

2.  The RO then should issue a Statement 
of the Case (SOC) to the veteran and his 
representative on the issues of the 
propriety of severance of service 
connection for nicotine addiction and 
bronchitis.  The veteran must be advised 
of the time limit in which he can perfect 
an appeal to the Board on these issues by 
filing a substantive appeal.  See 38 
C.F.R. § 20.302.  If, and only if, an 
appeal is perfected on these issues, 
should they be certified to the Board for 
further appellate review.  

3.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has received treatment for his asbestosis 
since service and his service-connected 
sinusitis and rhinitis since November 
2000.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of all related medical 
records.  

4.  Thereafter, the veteran should be 
afforded a VA pulmonary examination, to 
determine the nature and etiology of any 
disability manifested by asbestosis.  
Prior to the examination, the examiner 
should obtain and review the claims 
folder.  The RO should, in particular, 
direct the examiner's attention to the 
private medical report of Christopher 
John, M.D., dated in April 2002.  All 
indicated testing should be done.  The 
examiner should furnish an opinion as to 
whether it is at least as likely as not 
that the veteran has a current disability 
manifested by asbestosis that is related 
to a disability or injury incurred or 
aggravated during his period of active 
service from March 1961 to August 1964.  

5.  The veteran should also be afforded a 
VA ear, nose, throat (ENT) examination, 
to determine the severity of his service-
connected sinusitis and rhinitis.  Prior 
to the examination, the examiner should 
obtain and review the claims folder.  All 
indicated testing should be done.  The 
examiner's report should provide all 
current complaints, clinical findings, 
and diagnoses referable to the service-
connected sinusitis and rhinitis in terms 
of both the old and new rating criteria.  
The examiner should also note whether the 
veteran's service-connected sinus and 
rhinitis disabilities are separate and 
distinct disabilities.  The examiner 
should offer an opinion as to whether the 
veteran is precluded from securing or 
following substantially gainful 
employment due to his service-connected 
disabilities.    

6.  After assuring that the above actions 
have been completed, the RO should review 
the issues on appeal.  If any benefit 
sought on appeal is not granted, the RO 
should provide the veteran and his 
representative with a Supplemental 
Statement of the Case and a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
      Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




